 Case 3:20-mc-00005-REP Document 33 Filed 03/27/20 Page 1 of 9 PageID# 998



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


In Re Subpoena To Twitter, Inc.       )
______________________________________)
                                      )
                                      ) Misc. Case No. 3:20-mc-00005-REP
TREVOR FITZGIBBON,                    )
                                      )
             Plaintiff,               )
                                      ) Civil Action No. 3:19-cv-477-REP
                                      )
       vs.                            )
                                      )
JESSELYN A. RADACK,                   )
                                      )
             Defendant.               )

DEFENDANT JESSELYN A. RADACK’S REPLY BRIEF SUPPORTING MOTION TO
    QUASH AND OBJECTIONS TO SUBPOENA BY TREVOR FITZGIBBON

       Defendant Jesselyn A. Radack (“Radack” or “Defendant”) states as follows for her Reply

Brief Supporting Motion to Quash and Objections to Subpoena by Trevor Fitzgibbon (“Plaintiff”):

                                            ARGUMENT

  I.   Radack’s Objection To Twitter’s Subpoena Was Timely Filed.

       On February 4, 2020, Twitter filed a Motion to Quash (“Twitter’s Motion”) the Subpoena

issued by Plaintiff (the “Subpoena”) in the instant lawsuit. See Twitter Mot. To Quash (Dkt. No.

2). In Twitter’s Motion, Twitter states that it was informed by undersigned counsel that Radack

objected to Twitter disclosing any of her information. Id. at 9. Twitter also explains that in

accordance with Twitter’s policies and procedures, Twitter “sent private notifications regarding

the Subpoena to the registered account holder of each of the 23 Twitter accounts implicated by

the Subpoena. Many of these individuals responded to Twitter’s notice of the Subpoena, stating

that they objected to Twitter disclosing their information.” Id. at 8. Thus, the First Amendment,


                                               1
 Case 3:20-mc-00005-REP Document 33 Filed 03/27/20 Page 2 of 9 PageID# 999



Stored Communications Act (“SCA”), relevancy, privacy, and improper purposes concerns raised

in Twitter’s Motion serve as objections asserted by Twitter on behalf of its users. In Twitter’s

Reply in Support of its Motion to Quash, Twitter discusses at length its standing to raise

objections and defend the rights of its account holders, which include Radack. Thus, Twitter’s

Motion asserts a timely objection on behalf of not only Radack, but all of the other Twitter account

holders implicated by the Subpoena. Radack’s Motion to Quash simply serves as a supplement

to Twitter’s previously filed objections. Indeed, as indicated in the first paragraph of Radack’s

Motion to Quash, the Motion “joins, adopts, and incorporates [] all of the arguments made in

Twitter’s Motion to Quash and provides [] supplemental information.” See Radack Mot. To

Quash (Dkt No. 15 at 1). Thus, Plaintiff’s argument that Radack has waived her objections to

Plaintiff’s Subpoena is without merit.

       It is also important to note that Plaintiff filed a “Statement of Additional Evidence” on

February 18, 2020, which was eight days after Plaintiff filed its Opposition to Twitter’s Motion,

and the same day Twitter’s Reply Brief was due. (Dkt. No. 11). Plaintiff’s Statement of Additional

Evidence cites that it was filed pursuant to US District Court for the Western District of Virginia

(“WDVA”) Local Civil Rule 11(c)(1). Notably, WDVA Local Civil Rule 11(c)(1) provides that

a responsive brief must be filed within 14 days after service and “[n]o further briefs (including

letter briefs) are to be submitted without first obtaining leave of court.” (emphasis added). See

also identical language in US District Court for the Eastern District of Virginia Local Civil Rule

7(F)(1). Plaintiff cannot argue that Radack’s joinder in, and supplement to, non-party Twitter’s

Motion is belatedly filed, yet ignore the fact that he filed, without leave of court, a supplement to

his Opposition to Twitter’s Motion to Quash which clearly violates WDVA Local Civil Rule




                                                 2
Case 3:20-mc-00005-REP Document 33 Filed 03/27/20 Page 3 of 9 PageID# 1000



11(c)(1). Plaintiff’s argument of waiver should be ignored and Radack’s supplement to Twitter’s

Motion to Quash should be evaluated on the merits.

        II.    Plaintiff’s Subpoena Seeks Information That Is Overly Broad, Irrelevant, and
               Disproportionate To The Needs Of This Case.

       The record in this case does not support Plaintiff’s extremely broad and overreaching

Subpoena requests which amount to all-inclusive access to Radack’s Twitter account, private

messages, and address book, none of which is likely to lead to admissible evidence or proportional

to the needs of this case. Without Fed. R. Civ. P. 26’s requirements, parties would be allowed to

engage in the proverbial fishing expedition on the mere hope that by getting social media

information they could make inferential leaps supporting claims of conspiratorial actions.

Numerous courts have concluded this type of discovery request would permit a party to cast too

wide a net in discovery. See Mills v. Hispanic Nat’l Law Enf’t Ass’n NCR (In re Subpoena Duces

Tecum to Verizon Wireless), No. TDC-19-1744, 2019 U.S. Dist. LEXIS 157632, at *18-20 (D.

Md. Sep. 13, 2019) (the court quashed an attempt to infer conspiratorial actions through the request

for records of communications); Smith v. Hillshire Brands, No. 13-2605-CM, 2014 U.S. Dist.

LEXIS 83953, at *12-14 (D. Kan. June 20, 2014) (holding that a discovery request for unfettered

access to social networking accounts—even when temporally limited—would permit the

defendant "to cast too wide a net" for relevant information). As the court reasoned in Ogden v.

All-Star Career School,

       Ordering plaintiff to permit access to or produce complete copies of his social
       networking accounts would permit defendant to cast too wide a net and sanction an
       inquiry into scores of quasi-personal information that would be irrelevant and non-
       discoverable. Defendant is no more entitled to such unfettered access to plaintiff's
       personal email and social networking communications than it is to rummage
       through the desk drawers and closets in plaintiff's home. Ogden v. All-State Career
       Sch., No. 2:13cv406, 2014 U.S. Dist. LEXIS 56212, at *450 (W.D. Pa. April 23,
       2014).



                                                 3
    Case 3:20-mc-00005-REP Document 33 Filed 03/27/20 Page 4 of 9 PageID# 1001



         Further, setting all of the First Amendment, SCA, privacy, confidentiality, and privilege

concerns aside, even assuming arguendo Twitter did produce the “non-content” tweets and private

communications in redacted form, it would provide no context needed to support any of the claims

in this litigation. For example, Plaintiff argues that Radack’s “direct messages may show that

Radack’s counterclaim is baseless – that Fitzgibbon was actually ‘asking people to leave [Radack]

alone,’ rather than stalking her, her family, her clients, etc. . .”. Pltf’s Opp. at 7. Plaintiff’s

contention is simply incorrect because non-content records which redact all communications

cannot, and do not, provide any probative information regarding specific discussions which may

have occurred. This fact is confirmed in the case cited in Plaintiff’s Motion, Optiver v. Tibra,

wherein the Court states that it “struggles to understand how such information [non-content

metadata] would be helpful.” Optiver Australia Pty. Ltd. & Anor. v. Tibra Trading Pty. Ltd. &

Ors., No. C 12-80242 EJD (PSG), 2013 U.S. Dist. LEXIS 9287, at *9 (N.D. Cal. Jan. 23, 2013).

Although the Optiver Court did ultimately allow the production of non-content metadata of emails,

the request was for corporate emails that had none of the privacy concerns which are implicated

by Plaintiff’s Subpoena request of Radack’s personal communications. Notably, the Optiver Court

quashed the portion of the Subpoena which requested communications containing certain words,

which is exactly what Plaintiff has sought in Subpoena Request No. 5. 1



1
  The other cases relied upon by Plaintiff in support of his argument that non-content metadata and identifying
subscriber information should be produced are all distinguishable from the instant case. Primarily, the Xie v. Lai case
pertains to an ex parte application for order pursuant to 28 U.S.C. § 1782 permitting discovery for use in a foreign
proceeding which is wholly inapplicable to the instant case, indeed to Court when discussing the notice provisions
required by Fed. R. Civ. P. 45 stated that the “Federal Rules of Civil Procedure do not apply in this case.” Xie v. Lai,
No. 19-mc-80287-SVK, 2019 U.S. Dist. Lexis 219306, at *12 (N. D. CA. Dec. 20, 2019). In the Xie case no objections
were filed and the privacy, relevancy, and improper purposes issues confronted by this Court were not present. Id. In
the Malibu Media, LLC v. Doe case cited by Plaintiff, the Court was not confronted with any of the First Amendment
issues raised in this case as a result of Plaintiff’s request to unmask anonymous speakers on Twitter’s platform. Malibu
Media, LLC v. Doe, No. ELH-15-01048, 2015 U.S Dist. LEXIS 85355 (D. Md. June 30, 2015). In the Systems
Products v. Scrimlin case, the non-party to whom the Subpoena was directed did not object and the Court held that
the Subpoena requested targeted relevant information and did not discern an improper purpose. Sys. Prod. & Sols.,
Inc. v. Scramlin, No. 13-CV-14947, 2014 U.S. Dist. LEXIS 109389, at *23-25 (E.D. Mich. Aug. 8, 2014). Conversely,

                                                           4
 Case 3:20-mc-00005-REP Document 33 Filed 03/27/20 Page 5 of 9 PageID# 1002



         Whether or not Radack may have communicated with any of the implicated Twitter

accounts on a specific date has no relation to the claims and defenses of the parties in this case,

nor does it, as Plaintiff argues, “prove that Radack violated the settlement agreement, defamed

Plaintiff, and conspired with others to do so.” Pltf’s Opp. at 7. Plaintiff also argues in footnote

one of his Opposition, that if there were no direct messages and private communications between

Radack and @DevinCow, Radack would have said that. Id. at 4. Plaintiff goes on to argue that

Radack’s refusal to provide her direct messages is a “huge red flag” and then in support of this

conclusion cites to admittedly doctored messages provided by an unnamed “whistleblower” which

have glaring authenticity and reliability concerns. Id. at 6. It is illogical for Plaintiff to conclude

that a party’s decision to file a Motion to Quash and refusal to produce objectionable information

in some way concedes that either the requested information indeed exists, or that such information

assuming it does exist, is potentially relevant.

         It also remains unclear how the unmasking of Twitter account holders or disclosure of all

of Radack’s saved address book contacts would “prove that Radack violated the settlement

agreement, defamed Plaintiff, and conspired with others to do so.” Pltf’s Opp. at 5. Indeed, if this

Court were to accept Plaintiff’s position on the scope of relevant discovery, presumably all 39,200

Twitter accounts with whom Radack has ever interacted with (whether directly or indirectly) could


in the instant case Twitter did object, and as discussed in detail in Radack’s previously filed Motion to Quash (Dkt.
No. 15) and Motion for Sanctions (Dkt. No. 20), Plaintiff’s Subpoena requests are unquestionably overbroad,
irrelevant, harassing, and filed for an improper purpose. In the Obodai v. Indeed, Inc. case relied upon by Plaintiff,
the Court held that the subscriber information associated with the plaintiff’s email address was subject to discovery,
this holding is inapplicable to the subscriber information Plaintiff requests here which pertains to three non-parties.
Obodai v. Indeed, Inc., No. 13-80027-MISC EMC, 2013 U.S. Dist. LEXIS 39682, at *7 (N.D. Cal. Mar. 21, 2013)
(emphasis added). Lastly, Plaintiff’s reliance upon Lucas v. Jolin, No. 1:15-cv-108, 2016 U.S. Dist. LEXIS 64098
(S.D. Ohio May 16, 2016) for the proposition that direct messages between private individuals are subject to the
disclosure under the SCA is misplaced. In the Lucas case, the subpoena at issue sought “electronic communications
sent to or from any ‘netvoipcommunications.com’ address from the email account of victor.jolin@gmail.com.” Id. at
* 11. The narrowly tailored request in Lucas for non-content data between the two defendants in that case is nothing
like the instant case for obvious reasons. The communications requested by Plaintiff here pertain to 22 (excluding
Radack) Twitter subscribers who are non-parties and a majority of whom are not even mentioned in any pleadings in
this case.

                                                          5
 Case 3:20-mc-00005-REP Document 33 Filed 03/27/20 Page 6 of 9 PageID# 1003



be unmasked and would be witnesses; all direct messages Radack has sent to, or received from,

anyone would be discoverable; and all contacts Radack has ever stored in her Twitter address book

would be in play. The production of this information would only inject useless and irrelevant

information into this case resulting in the needless and wasteful expenditure of time and money by

both parties. It also would not be remotely helpful in advancing or resolving the claims between

the parties. Plaintiff’s implausible and precarious conspiracy theory that anything that Radack

says or does on social media has a nexus to Plaintiff is hardly justification for the overreaching

and disproportionate Subpoena requests from Twitter and as a result should be quashed.

         III.     Plaintiff Cites No Authority For The Proposition that Radack Was Required
                  to “Meet and Confer” Prior To Filing Her Motion To Quash And Even If Such
                  Authority Exists Radack Has Met This Requirement.

         Plaintiff alleges that Radack made no attempt to “meet and confer” about the Subpoena or

her objections prior to filing her Motion to Quash but cites to no authority requiring such a

meeting. 2 Plaintiff’s counsel was aware of Radack’s objection to the Subpoena. Indeed, Plaintiff’s

counsel included undersigned counsel on his February 3, 2020, communications with Twitter

attempting to resolve the objections to the Subpoena. On February 10, 2020, Plaintiff’s counsel

demanded that undersigned counsel forward dates for a discovery conference with Judge Payne

on Radack’s refusal to consent to “disclosure of her private messages being stored by Twitter” and

he went on to state that he would be seeking “an Order compelling Radack to obtain the DMs from

Twitter.” The next day undersigned counsel provided Plaintiff’s counsel with an available date

for the requested conference; yet, no such conference was ever scheduled by Plaintiff’s counsel.




2
  A “meet and confer” is not required before filing a motion under Fed. R. Civ. P. 45 or under either the Local Rules
of the WDVA or EDVA. Methodist Health Servs. Corp. v. Osf Healthcare Sys, No. 13-1054, 2014 U.S. Dist. LEXIS
203122, at *ftnt 4, (C. D. Il. Jan. 8, 2014). Nor would it by logical extension be required when, as in the instant case,
a motion is filed joining and adopting objections raised in a previously filed Motion to Quash under Fed. R. Civ. P.
45.

                                                           6
Case 3:20-mc-00005-REP Document 33 Filed 03/27/20 Page 7 of 9 PageID# 1004



          Lastly, in the section entitled “Conclusion and Request for Relief,” Plaintiff asserts that

Radack has raised a claim of attorney-client privilege with respect to communications with

Kathleen McClellan (@McClellanKM) and Thomas Drake (@Thomas_Drake1), yet Radack has

produced no privilege log. Pltf’s Opp. at 10. It remains unclear what communications Plaintiff is

actually requesting in the Subpoena because the only reference in the Subpoena to

@McClellanKM and @Thomas_Drake1 is in the section entitled “Definitions” on pages 7-8 of

the Subpoena. See Subpoena attached hereto as Exhibit 1 at 7-8. Contrary to Plaintiff’s assertion,

there is no request for any emails or direct messages between Radack and these individuals

contained in the Subpoena, therefore producing a privilege log is unwarranted. Id. Plaintiff’s

attempt to obfuscate the issues before this Court and bypass the litany of defects so grossly

apparent in the Subpoena should be denied. For all of the foregoing reasons, the Subpoena should

be quashed.

                                           CONCLUSION

          For the reasons set forth above, Defendant Jesselyn A. Radack respectfully requests that

the Court grant her Motion to Quash and Objections to Subpoena by Trevor Fitzgibbon and quash

the Subpoena, award her attorney’s fees, costs, and such other and further relief as the Court deems

proper.




                                                   7
Case 3:20-mc-00005-REP Document 33 Filed 03/27/20 Page 8 of 9 PageID# 1005



Dated: March 27, 2020


                                  Respectfully submitted,


                                  __/s/ D. Margeaux Thomas________________
                                  D. Margeaux Thomas (VSB #75582)
                                  The Thomas Law Office PLC
                                  11130 Fairfax Blvd., Suite 200-C
                                  Fairfax, VA 22030
                                  Telephone: 703.957.2577
                                  Facsimile: 703.957.2578
                                  Email: mthomas@thomaslawplc.com
                                  Counsel for Defendant Jesselyn A. Radack




                                     8
Case 3:20-mc-00005-REP Document 33 Filed 03/27/20 Page 9 of 9 PageID# 1006




                                   CERTIFICATE OF SERVICE

       I hereby certify that on March 27, 2020, a copy of the foregoing document was filed with

the Court electronically. Notice of this filing will be sent automatically by the Court’s CM/ECF

system to the following parties:

       Steven S. Biss
       300 West Main Street, Suite 102
       Charlottesville, VA 22903
       Counsel for Plaintiff

       Charles K. Seyfarth
       Mary Grace Miller
       O’HAGAN MEYER
       411 East Franklin St, Suite 500
       Richmond, Virginia 23219

       Patrick J. Carome
       Ari Holtzblatt
       WILMER CUTLER PICKERING
       HALE AND DORR LLP
       1875 Pennsylvania Avenue, NW
       Washington, D.C. 20006
       Counsel for Non-Party Twitter, Inc.


                                                    /s/ D. Margeaux Thomas__________
                                                    D. Margeaux Thomas (VSB #75582)




                                               9
